dftnmbt?                                             u

 fforft fart of Appals




  2)00 Dofarow -sf ,



                                                           A-
                             ..




                                       CevyvL   JldtituJ    1


                                      A '


VIA 0*   F(R^T


         \$>\




            4ri*l
                              o-P




                         I   c-f 2-
SeeiKs      l\fc{ice, o-f fta (/-m^ec) 5U«s          i



                                              cr>\




                            U>cf,




            f prjur(j

  (b W




         2 of 2.
TDCCT   (via 113/3-77




fc